          Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
Phillip Garza                             §
                                          §
                                          §    Civil Action No.
                                          §
V                                         §         5:19-cv-134
                                          §
                                          §
                                          §
Portfolio Recovery Associates,            §
                                          §
LLC                                       §
                                          §

                                     Complaint

                           ____________________________

Introduction


    1. Robocalls are epidemic. Each year complaints to the Federal Trade

       Commission and Consumer Financial Protection Bureau increase by

       hundreds of thousands. Consumers all over the United States are

       disrupted, interrupt ed, and frustrated by never -ending, unwanted cal ls to

       their cell phones. Hiya Inc., a smartphone app maker, reports in “Robocall

       Radar” that 26.3 billion robocalls were placed in 2018. 1

    2. A Pew Research Study found that 91% of Americans have cell phones,

       nine in ten “frequently” carry their phone with t hem 2. Cell phones are

       ubiquitous, people carry them everywhere.
      Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 2 of 9



3. Universit y of California, Irvine professor Gloria Mar k, Ph.D.’s study “No

   Task Left Behind? Examining the Nature of Fragmented Work” finds that

   when interrupted, it takes a person between 22 and 25 minutes to resume

   the task they were working on before the interruption. 3 Unconsented calls

   to cell phones cause unwanted and unanticipated interruptions in lives,

   work, and play.

4. Defendant Portfolio Recovery Ass ociates has a corporate policy to

   robocall cell phones whether or not they have consent and even after

   consumers have revoked their consent.

5. In 1991, Congress enacted the Telephone Consumer Protection Act . In

   enacting the TCPA, Senator Hollings , the TCPA’s sponsor, described

   auto-dialed calls as “the scourge of modern civilization. They wake us up

   in the morning; they interrupt our dinner at night; they force the sick and

   elderl y out of bed; they hound us until w e want to rip the phone out of th e

   wall” 137 Cong. Rec. 30, 821 (1991).

6. While a phone attached to the wall is becoming an anachronism, nearl y

   everyone walks around a phone in their pocket, or within reach at all

   times. The penalties put in place 28 years ago are no longer sufficient to

   deter abusive robocalling and address the harms they caus e.

7. The Fair Debt Collection Practices Ac t protects consumers from

   mistreatment by debt collectors. Congress made note that a busive,

   deceptive, and unfair debt collecti on practices contributed to the number
          Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 3 of 9



      of personal bankruptcies, marital instabilit y, jo b loss, and invasions of

      individual privacy.

   8. Plaintiff brings this action for the hundreds of robocalls placed by

      Defendant in violation of the TCPA and FD CPA and seeks actual

      damages, statutory damages, and attorney’s fees and costs.


Jurisdiction & Venue


   9. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

      § 1331.

   10. Supplemental jurisdiction for Plaintiff’s state law claims arises under 15

      U.S.C. § 1367.

   11. Venue is proper in this district and division pursuant to 28 U.S.C. §

      1391(b) as a substantial part of the events or omissions giving rise to

      Plaintiff’s claims occurred here.


Parties


   12. Plaintiff, Philip Garza, is a natural person who resides in and h as resided

      in San Antonio, Bexar Count y, Texas at all times relevant to this action.

   13. Defendant, Portfolio Recovery Associates , LLC, is a Delaware limited

      liabilit y company whose primary business address is 130 Corporate Blvd,

      Norfolk, VA 23502-4952. PRA m ay be served with summons via its

      registered agent Corporation Service Company d/b/a CSC -Lawyers, Inc. at

      211 E. 7th Street, Suite 620, Au stin, Texas 78701.
           Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 4 of 9



Facts


  14. PRA regularl y collects, and attempts to collect, defaulted debts which

        were incurred, or alle ged to have been incurred, for personal, famil y, or

        household purposes on behalf of other s using the U.S. Mail, telephone,

        and internet.

  15. The principal purpose of PRA is the collection of such debts.

  16. The Debt is a defaulted debt that PRA used for personal, family, and

        household purposes (the “Debt”).

  17. In an effort to collect the Debt, PRA began calling Garza approximatel y

        two years ago.

  18. At the outset of these collection efforts, Garza asked PRA to stop calling

        his cell phone.

  19. In spite of Garza’s clear revoca tion of any consent he may have

        previousl y provided , PRA continued to place calls to Garz a’s cell phone.

  20. When Garza answered PRA’s calls he heard the clicks and pauses that are

        the hallmark of auto -dialed calls.

  21. Eventuall y Garza changed his phone number.

  22. PRA’s calls stopped for a few weeks.

  23. On information and belief, PRA skip traced Garza’s ne w phone number.

  24. It began placing auto -dialed calls to G arza’s new number, without first

        securing permission to call this number.
        Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 5 of 9



  25. Again, Garza changed his phone number. Agai n, after a few weeks, PRA

     began placing auto -dialed calls to another number it di d not have consent

     to call.

  26. Garza again changed his nu mber. PRA again found his new number, and,

     without consent, began calling it.

  27. Over the course of the last two years PRA placed two to three calls every

     day, six days a week, with the exception of t he few weeks it spent skip

     tracing Garza.

  28. Each call following Garza’s revocation was placed in violation of the

     TCPA.

  29. Each call placed following Garza’s phone number cha nge was made

     without first receiving his consent in violation of the TCPA.

  30. PRA’s calls interfered with Garza’s use of his time at work and

     interrupted the enjoyment of his personal time.

  31. PRA has been sued numerous times across the United State s for its

     robocalling practices.

  32. PRA’s course of calling was made with the intent to harass and annoy

     Garza.


First Cause of Action – Telephone Consumer Protection Act


  33. The State of Texas requires any entit y that uses an autodialer to register

     it with the Texas Public Utilities Commission. PRA first registered its
      Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 6 of 9



   autodialer with the PUC in 2008. PRA last renewed its autodialer

   registration on February 4, 2019. 4

34. Garza’s cellular telephone number was assigned to a cellular telephone

   service as s pecified in 47 U.S.C. § 227(b)(1)(A)(iii).

35. PRA used a dialing system that qualifies as an automatic telephone

   dialing system as defined by 47 U.S.C. § 227(a)(1).

36. PRA used its di aling syst em to place calls to Garza in violat ion of 47

   U.S.C. § 227(b)(1)(A)(iii).

37. PRA’s calls were not for an emergency pu rpose.

38. If Garza gave prior express consent, he revoked it at the ou tset of PRA’s

   dialing campaign.

39. Garza never gave con sent for PRA to call any of the telephone numbers

   after he changed his phone number.

40. PRA willfull y violated the TCPA with respect to Garza each time it

   called him aft er he revoked his consent to be called by using an ATDS or

   pre-recorded voice.
        Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 7 of 9



  41. PRA knowingl y violated the TCP A with respect to Garza, especial l y for

     each of the auto -dialed calls made to his cell phone after he revoked his

     consent to be called using an AT DS or pre-recorded voice.

  42. PRA repeatedl y placed non -emergency telephone calls to Garza’s

     wireless number using an automatic telephone dialing s ystem or

     prerecorded or artificial voice without Garza’s prior express written

     consent in violation of federal la w, including 47 U.S.C. §

     227(b)(1)(A)(iii)


Second Cause of Action – Fair Debt Collection Practices Act


  43. The FDCPA prohibits debt collectors from engaging in any condu ct, the

     natural consequence of which is to harass, oppress, or abuse any person in

     connection with the collection of any debt.

  44. One way the FDCPA prohibits harassment is b y prohibiting a debt

     collectors from causing a telephone to ring repeatedl y or contin uousl y

     with the intent to annoy, abuse, or harass any person at the called num ber.

  45. By repeatedl y calling Garza even after he had revoked permission under

     the TCPA, PRA violated the 15 U.S.C. § 1692d(5).


Third Cause of Action – Invasion of Privacy


  46. PRA, through its collection activities, repeatedl y and intentionall y

     intruded on Garza’s solitude, seclusion, or private affairs.
          Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 8 of 9



   47. All the calls placed by PRA to Garza’s cell phone were made with an

      automatic telephone dia ling system, in violation of the TCPA, an d would

      be highl y offensive to a reasonable person.

   48. These autodialed calls interr upted Garza’s privacy, disrupted his sleep,

      interrupted his mealtim es, continuall y frustrated and interrupted his use of

      his time.


Jury Demand


   49. Plaintiff demands this case be tried by a jury.


Prayer for Relief


Plaintiff prays, that this Court enter judgme nt against Defendant and in favor of

Plaintiff for:

   a. Statutory damages of $500 for each violation of the TCPA per 47 U.S.C. §

      227(b)(3);

   b. Stautory damages of up to $1,500 for each kn owing and/or willful

      violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C);

   c. Actual damages per 15 U.S.C. § 1692k(a)(1);

   d. Statutory damages per 15 U.S.C. § 1692k(a)(2)(A);

   e. Attorney’s fees and costs per 15 U.S.C. § 1692k(a)(3);

   f. Actual dam ages for invasion of privacy;

   g. Mental anguish damages ; and
      Case 5:19-cv-00134-XR Document 1 Filed 02/14/19 Page 9 of 9



h. All other relief, at law or in equit y that the Court may find to be just a nd

   proper.

                                    Respectfull y Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton, P.C.
                                    926 Chulie Drive
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.co m
